DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 28 January 2020 have been fully considered but they are not persuasive. 
Applicant argues that Otsuka fails to disclose the newly added limitation of “a second terminal electrode coupled to the lower electrode and that extends outside the capacitor to be externally exposed”.  Applicant argues that while fig. 7(B) of Otsuka may show elements 61/62 (second terminals as defined in office action) extending outside to be externally exposed; said figures shows an intermediate step and the final product seen in fig. 2 shows the second terminal (6) covered by a protective layer.  The examiner notes that while fig. 7 may show an intermediate step/product, the product produced and shown at fig. 7(b) reads on the claim as currently presented.  That is the product of fig. 7 is a capacitor that comprises all the claimed limitations as discussed in the below rejection.  New grounds have further been made based on the amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-15, & 18-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2012015326A  hereafter referred to as Otsuka.
In regards to claim 1, Otsuka discloses
A capacitor comprising: 
a substrate (2 – fig. 7; [0040]); 
an insulating layer ([0040]) disposed on an entire surface of the substrate; 
a lower electrode (3 – fig. 7; [0041]) having a planar shape and disposed on a planar surface of the insulating layer and above the substrate, with the lower electrode not extending an entire surface of the insulating (fig. 7 – upper surface of semiconductor/metal substrate is covered with insulating layer and thus 3 will be on the insulating layer); 
a dielectric film (4 – fig. 7; [0043]) disposed on at least a portion of the lower electrode and covering a peripheral edge of the lower electrode and a side extending therefrom to the insulating layer, such that the dielectric film covers the lower electrode and is disposed directly on a portion of the insulating layer that is not covered by the lower electrode (fig. 7; [0043]); 

a first terminal electrode (52a/52b – fig. 7; [0046]) disposed above the upper electrode and coupled thereto; 
a protective layer (73 – fig. 7; [0046]) disposed on a portion of the dielectric film and covering a peripheral edge of the dielectric film, and
a second terminal electrode (61/62 – fig. 7; [0052]) coupled to the lower electrode and that extends outside the capacitor to be externally exposed (seen in fig. 7),
wherein the upper electrode and the first terminal electrode are disposed in a region where the lower electrode is formed in a plan view of the capacitor relative to the first terminal electrode (fig. 1 & 7).  

In regards to claim 2, Otsuka discloses
The capacitor according to claim 1, wherein the second terminal electrode is disposed in the region where the lower electrode is formed in the plan view of the capacitor relative to the first terminal electrode (fig. 1 & 7).  

In regards to claim 3, Otsuka discloses
The capacitor according to claim 2, wherein the dielectric film comprises a cavity with the second terminal electrode disposed therein and directly coupled to the lower electrode (fig. 7; [0044]).  

In regards to claim 4, Otsuka discloses

 
In regards to claim 10, Otsuka discloses
The capacitor according to claim 1, wherein the upper electrode and the first terminal electrode are disposed in a region within the peripheral edge of the lower electrode in the plan view of the capacitor relative to the first terminal electrode (seen in fig. 1 & 7).  

In regards to claim 11, Otsuka discloses
The capacitor according to claim 10, wherein the upper electrode and the first terminal electrode are disposed in a position relative to the lower electrode (fig. 1 & 7), such that electric force from the upper electrode and the first terminal electrode pass through the dielectric film and into the lower electrode when a voltage is applied to the first terminal electrode, and the upper and lower electrodes are not capacitively coupled across the substrate (fig. 1 & 7; based on the design/structure of tee layers the electric force from the upper electrode and the first terminal electrode will pass through the dielectric film and into the lower electrode when a voltage is applied to the first terminal electrode, and the upper and lower electrodes will not capacitively coupled across the substrate).  

In regards to claim 12, Otsuka discloses


In regards to claim 13, Otsuka discloses
The capacitor according to claim 12, wherein each of the first and second terminal electrodes are disposed only on an upper surface of the protective layer (fig. 7).  

In regards to claim 14, Otsuka discloses
A capacitor comprising: 
a substrate (2 – fig. 7; [0040]); 
a lower electrode (3 – fig. 7; [0041]) having a planar shape and disposed on a planar surface of the substrate and having an outer perimeter (fig. 1 & 7); 
a dielectric film (4 – fig. 7; [0043]) disposed on at least a portion of the lower electrode and covering the outer perimeter of the lower electrode and a side extending therefrom toward the substrate, such that the dielectric layer is disposed above a portion of the substrate without the lower electrode being disposed therebetween (fig. 7; [0043]); 
an upper electrode (51a/51b – fig. 7; [0045]) disposed on a portion of the dielectric film and in a region within the outer perimeter of the lower electrode relative to a plan view of the substrate (fig. 1 & 7); 

a second terminal electrode (61/62 – fig. 7; [0052]) coupled to the lower electrode and that extends outside the capacitor to be externally exposed (seen in fig. 7),
a protective layer (73– fig. 7; [0046]) disposed on a portion of the dielectric film and covering a peripheral edge of the dielectric film (fig. 7).  

In regards to claim 15, Otsuka discloses
The capacitor according to claim 14, wherein the second terminal electrode is disposed in a region within the outer perimeter of the lower electrode relative to the plan view of the substrate (fig. 1 & 7), wherein the dielectric film comprises a cavity with the second terminal electrode disposed therein and directly coupled to the lower electrode (fig.7).  
  
In regards to claim 18, Otsuka discloses
The capacitor according to claim 14, further comprising an insulating film ([0040]) disposed between the substrate and the lower electrode.  

In regards to claim 19, Otsuka discloses
The capacitor according to claim 14, wherein the upper electrode and the first terminal electrode are disposed in a position relative to the lower electrode (fig. 1 & 7), 

In regards to claim 20, Otsuka discloses
The capacitor according to claim 14, wherein the protective layer comprises a plurality of cavities with the upper electrode and the first terminal electrode disposed in a first cavity of the protective layer and the second terminal electrode disposed in a second cavity of the protective layer (fig. 7).  

In regards to claim 21, Otsuka discloses
The capacitor according to claim 12, wherein the protective layer comprises a thickness that is at least 1 µm in a thickness direction of the capacitor that extends orthogonally to the surface of the substrate (fig. 7; [0041], [0043], [0045], [0047] – protective layer is thicker than the lower electrode, dielectric layer, and upper electrode combined (seen to left and right of fig. 7) wherein each of the lower electrode, dielectric layer, and upper electrode have a thickness of 1 micron; therefore 73 will be at least 1 µm in a thickness direction).  

In regards to claim 22, Otsuka discloses
The capacitor according to claim 20, wherein the protective layer comprises a thickness that is at least 1 µm in a thickness direction of the capacitor that extends orthogonally to the surface of the substrate (fig. 7; [0041], [0043], [0045], [0047] – protective layer is thicker than the lower electrode, dielectric layer, and upper electrode combined (seen to left and right of fig. 7) wherein each of the lower electrode, dielectric layer, and upper electrode have a thickness of 1 micron; therefore 73 will be at least 1 µm in a thickness direction)  

In regards to claim 23, Otsuka discloses
The capacitor according to claim 18, wherein the insulating layer is disposed on an entire surface of the substrate and between the substrate and the lower electrode, with the dielectric film being disposed on a portion of the insulating layer that is not covered by the lower electrode ([0040] – upper surface of semiconductor/metal substrate is covered with insulating layer and thus 3 will be on the insulating layer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 & 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guegan (US 2010/0044831) in view of Mori et al. (US 2003/0219956).
In regards to claim 1, 
Guegan ‘831 discloses a capacitor comprising: 
a substrate (10 – fig. 3; [0019]); 
an insulating layer (11 – fig. 3; [0019]) disposed on an entire surface of the substrate; 
a lower electrode (2 – fig. 1 & 3; [0019]) having a planar shape and disposed on a planar surface of the insulating layer and above the substrate, with the lower electrode not extending an entire surface of the insulating (fig. 1 & 3); 
a dielectric film (3 – fig. 1 & 3; [0019]) disposed on at least a portion of the lower electrode and covering a peripheral edge of the lower electrode and a side extending therefrom to the insulating layer, such that the dielectric film covers the lower electrode and is disposed directly on a portion of the insulating layer that is not covered by the lower electrode (fig. 1 & 3; [0022]); 

a protective layer (12 – fig. 3; [0020]) disposed on a portion of the dielectric film and covering a peripheral edge of the dielectric film, and
wherein the upper electrode is disposed in a region where the lower electrode is formed in a plan view of the capacitor relative to the first terminal electrode (fig. 1).  Guegan ‘831 fails to explicitly disclose a first terminal electrode disposed above the upper electrode and coupled thereto; a second terminal electrode coupled to the lower electrode and that extends outside the capacitor to be externally exposed, wherein the upper electrode and the first terminal electrode are disposed in a region where the lower electrode is formed in a plan view of the capacitor relative to the first terminal electrode.

Mori ‘956 discloses a first terminal electrode (7 – fig. 1& 9; [0046]) disposed above the upper electrode and coupled thereto; a second terminal electrode (10 – fig. 1 & 9; [0046]) coupled to the lower electrode and that extends outside the capacitor to be externally exposed (fig. 1 & 7), wherein the upper electrode and the first terminal electrode are disposed in a region where the lower electrode is formed in a plan view of the capacitor relative to the first terminal electrode (fig. 1 & 9).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form terminal electrodes as taught by Mori ‘956 connected to the electrodes of Guegan ‘831 via the contact holes to obtain a capacitor with a low resistance means for connection to an external wiring.

In regards to claim 24,
Guegan ‘831 fails to explicitly disclose wherein the upper electrode is disposed within a region of the first terminal in the plan view of the capacitor.

Mori ‘956 discloses wherein the upper electrode is disposed within a region of the first terminal in the plan view of the capacitor (fig. 1 & 9).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form terminal electrodes as taught by Mori ‘956 connected to the electrodes of Guegan ‘831 via the contact holes to obtain a capacitor with a low resistance means for connection to an external wiring.

In regards to claim 25,
Guegan ‘831 fails to explicitly disclose wherein the second terminal electrode is a single and continuous electrode that extends directly from the lower electrode to be externally exposed outside the capacitor.

Mori ‘956 discloses wherein the second terminal electrode is a single and continuous electrode that extends directly from the lower electrode to be externally exposed outside the capacitor (fig. 1-2; [0048] – option when third adhesive layer is not used).

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2001/0001488 – fig. 24		US 2007/0097596 – fig. 1
US 2004/0178436 – fig. 1 – terminals single continuous layer

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.